DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processing unit of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Figures 6A and 6B, element 10 (this element is discussed in other figures, but not with regards to Figures 6A and 6B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In Figure 8, element numbers 10 and 40 (while these numbers appear in other drawings, they do not appear in Figure 8 as discussed in paragraphs 0112 and 0114).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 16 of the specification, paragraph 073 calls element 10 in Figure 5 a “Fizeau element”, while paragraph 074 calls element 10 “the wavefront generation device”, and then paragraph 075 calls element 10 a “Fizeau element” again.  Additionally, on page 24, paragraph 0112 calls element 10 a “wavefront generation device”.  This inconsistency makes the specification unclear, because it cannot be readily determined whether element 10 in Figure 5 (or Figure 8, where it is not explicitly shown) is a Fizeau element or a wavefront generation device, or if the wavefront generation device is merely a Fizeau element.  
On page 20 of the specification, paragraph 096 mentions “Figure 5B”, but there is no Figure 5B in the drawings, only Figure 6B.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “the spherical astigmatic test wavefront” should be amended to read “the spherical-astigmatic test wavefront” so the phrase “spherical-astigmatic” is consistent with the remainder of the claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A wavefront generation device” as found in claims 1-22.  The examiner notes that while claim 12 states that the wavefront generation device “comprises an adaptation element” and that while claim 14 states that the wavefront generation device “comprises a plane or spherical wave surface with an additional optical unit”, these further limitations do not provide enough structure to overcome the 112(f) interpretation.  This is because a) an adaptation element and an optical unit are also 112(f) limitations as set forth below, and b) these elements are not sufficient to perform all the claimed function of a wavefront generation device as set forth in claim 11, the independent claim on which claims 12 and 14 depend, directly or indirectly.
“A processing unit configured to determine interferogram phases . . .” as found in claims 11-14.
“An adaptation element for changing a wavefront into the test wavefront” as found in claims 12 and 14.
“An additional optical unit configured to generate an adapted spherical-astigmatic wavefront” as found in claim 14.
	With further regard to the above limitations, the terms “device”, “unit”, and “element” are used as substitutes for the word “means” as nonce words or generic placeholders for performing the claimed function.  Each generic placeholder is modified by functional language, the placeholder being generally coupled to that functional language by the transition phrase “configured to” or the transition word “for”.  Finally, each use of a generic placeholder is not modified by sufficient structure or material for performing the claimed function, as “wavefront generation”, “processing”, “adaptation”, and “optical” are not structural terms known to one having ordinary skill in the art.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a wavefront generation device” found in claims 1, 4, 11, and 15, “a processing unit” found in claim 11, and “an additional optical unit” in claim 14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding the “wavefront generation device”, as the limitation is being interpreted under 35 USC 112(f), the examiner turns to the specification to determine what structure makes up the wavefront generation device.  However, the specification is unclear as to what structure constitutes the device.  The specification, in paragraphs 074, 082 and 0112, for instance, call element 10 as found in, for example, Figure 5, the wavefront generation device.  However, paragraph 075 calls element 10 “the Fizeau element”.  This makes the structure for the wavefront generation device unclear – is the wavefront generation device just the Fizeau element?  Or is the wavefront generation device a different element, such as the entire interferometer?  If the wavefront generation device is merely the Fizeau element, then it is possible that this element provides enough structure for “a wavefront generation device” as claimed in claims 1, 4, and 15.  However, this interpretation would not provide enough structure for the entire functionality of the wavefront generation device as found in claim 11, because a Fizeau element, alone, is insufficient to perform the “interferometrically measure a plurality of regions . . .” function of the wavefront generation device set forth in that claim. 
Because of these questions, the written description fails to clearly link the structure in the specification to the claimed wavefront generation device.  If the wavefront generation device is the Fizeau element, this would be satisfactory structure for claims 1, 4, and 15 as discussed above, but it would not be satisfactory structure for claim 11.  As a result, all of claims 1, 4, 11, and 15 are rejected as indefinite.
As for “a processing unit” in claim 11, again, as the limitation is being interpreted under 35 USC 112(f), the examiner turns to the specification to determine what structure makes up the processing unit.  However, the specification does not appear to disclose any structure for this processing unit.  There does not appear to be a processor, computer, or any other sort of processing circuitry disclosed that would provide structure for the claimed processing unit.  As no structure can be found in the specification that would be clearly linked to the claimed processing unit, claim 11 is further rejected as indefinite.
Regarding “an additional optical unit” in claim 14, as the limitation is being interpreted under 35 USC 112(f), the examiner turns to the specification to determine what structure makes up the optical unit.  However, in the best understanding of the examiner, the “additional optical unit configured to generate an adapted spherical-astigmatic wavefront” appears to be element 20 as found in, for example, Figure 4.  This element, as noted in paragraph 075, is a computer generated hologram.  However, this element is listed in paragraph 075 as “an adaptation element”, which is already set forth in claim 12, the claim on which claim 14 directly depends.  Therefore, the additional optical unit cannot be adaption element/CGH 20, as this element is clearly linked structure with “an adaptation element” in claim 12.  Accordingly, there does not appear to be any clearly linked structure with the claimed “additional optical unit” in claim 14, as CGH 20 cannot be both the claimed adaptation element and an additional optical unit as found in claim 14.  This renders the claim indefinite.
As a result of the above discussion, claims 1, 4, 11, 14, and 15 are considered indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claims 2-3, 5-10, 12-13, and 16-22 are rejected by virtue of their dependency on claims 1, 4, 11, and 15, thereby containing all the limitations of the claims on which they depend.
	Further rejections regarding the claims under 35 USC 112(b) can be found below.
In claim 1, the claim recites, in step b), “interferometrically measuring wavefront differences between the wavefront generation device and the spherical-astigmatic surface adapted to the wavefront generation device” (emphasis added).  It is unclear how the spherical-astigmatic surface is “adapted to” the wavefront generation device.  Does this mean that the spherical-astigmatic surface adapts to the wavefront generation device?  Are they adapted to each other in some other way?  Clarification is required.
Claim 1 recites the limitation "spherized about two centers of the radii of the astigmatism" in step b) of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What radii of what astigmatism is being referred to here?  Assuming the spherical-astigmatic surface has multiple astigmatisms as suggested by the instant specification, it is unclear what astigmatism of the spherical-astigmatic test surface is being referred to here, and which radius of that astigmatism is being referred to.
Claim 1 recites the limitation "determining the wavefront of the wavefront generation device" in step c) of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What wavefront is being referred to here?  Is this the test wavefront that is generated with the wavefront generation device as found in step a)?  Is this a different wavefront?
Claim 1 recites the limitations “a mathematical reconstruction method” and “a given processing method” in step c) of the claim.  In a broadest reasonable interpretation in view of the specification, it is unclear what these particular methods are, as no steps appear to be set forth as to how the “mathematical reconstruction method” and the “given processing method” are performed.  As a result, the metes and bounds of these limitations cannot be ascertained, rendering them indefinite.
Claim 1 recites, in step d) of the claim, “repeating said generating, said measuring and said determining until the wavefront differences are below a defined threshold”.  However, it is unclear how merely repeating the generating, measuring, and determining steps, without any additional change to the method steps being performed, will actually allow for wavefront differences to wind up being below a defined threshold.  For this limitation, the examiner notes that claim 2 provides a change to the wavefront of the wavefront generation device via correction, which would then allow for wavefront differences to eventually become below the defined threshold.
However, further regarding claim 2, it is unclear how the wavefront is corrected during the determining.  Determining appears to be a data processing step; if the wavefront is corrected at that point, how is the corrected wavefront made during the generation step in order to then measure and determine again?  Is the wavefront generation device itself changed in some way?  Is the wavefront changed due to the rotation of the spherical-astigmatic surface?  By some other method?  Clarification is required.
As for claim 3, the claim recites that the spherical-astigmatic surface is embodied as a calibration element for the wavefront generation device.  However, claim 1 is a method for measuring a spherical-astigmatic optical surface.  If that surface is a calibration element, it is unclear how the method can then be used to measure a spherical-astigmatic optical surface, as the method would be a calibration method instead.
Regarding claim 4, step a) of the claim recites that a spherical-astigmatic wavefront is generated as a test wavefront with a calibrated wavefront generation device that is calibrated “according to the measuring method as claimed in claim 1 utilizing a calibration element as the spherical-astigmatic surface”.  However, similar to the rejection of claim 3, it is unclear how the measuring method can be used as a calibrating method, even if a calibration element is used as the spherical-astigmatic surface.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation the spherical-astigmatic surface, and the claim also recites embodied as an optical free-form surface, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The above rejection lends indefiniteness to claims 5, 6, 9, and 10 as well, because these claims refer back to “the free-form surface”.
Claim 4 recites the limitation “a mathematical reconstruction method” in step c) of the claim.  In a broadest reasonable interpretation in view of the specification, it is unclear what this particular method is, as no steps appear to be set forth as to how the “mathematical reconstruction method” is performed.  As a result, the metes and bounds of this limitation cannot be ascertained, rendering it indefinite.
Claim 7 recites the limitation “partial spherizations are carried out in directions of axes of the astigmatic surface of the sub-apertures, wherein each partial spherization is carried out about a center of a radius valid in the corresponding axis”.  First, it is unclear what “partial spherizations” refers to.  Is this a partial spherization of the wavefront?  Of the surface being measured?  Of the interferometric measurement?  Something else?  Next, what does “the corresponding axis” refer to?  The partial spherizations are carried out in “directions of axes”, but it is unclear what axis in the “directions of axes” “the corresponding axis” corresponds to.
	As for claim 8, the claim states the further limitation of claim 5, and that “the interferometric measurements are carried out repeatedly, rotated respectively by 180º”.  However, it is unclear what, exactly, is rotated by 180º in the claim.  Is the entire wavefront generation device rotated?  Is the spherical-astigmatic surface rotated?  Is the generated interferogram rotated?  Is something else rotated?  Clarification is required.
	As for claim 9, the claim recites that the test wavefront is incident on the free-form surface with a maximum deviation less than 10% from normal incidence.  However, this is unclear, as claim 4, the claim on which claim 5 indirectly depends, sets forth that the test wavefront is “incident substantially perpendicularly” on the free-form surface.  It does not appear that 10% from normal incidence is “substantially perpendicular”.
	As for claim 10, the claim recites that the wavefront generation device is manufactured in an iterative manufacturing process.  In a broadest reasonable interpretation in view of the specification, it is unclear what this particular process is, as no steps appear to be set forth as to how the “iterative manufacturing process” is performed for the wavefront generation device.  As a result, the metes and bounds of this limitation cannot be ascertained, rendering it indefinite.
Claim 11 recites the limitation “a mathematical reconstruction method” as part of the function of the processing unit.  In a broadest reasonable interpretation in view of the specification, it is unclear what this particular method is, as no steps appear to be set forth as to how the “mathematical reconstruction method” is performed.  As a result, the metes and bounds of this limitation cannot be ascertained, rendering it indefinite.
As for claim 13, the claim recites the further limitation of claim 11, and that the test apparatus is “configured to generate a computer-generated hologram for each optical free-form surface to be tested, said hologram generating a wavefront which is adapted to a curvature and a mean astigmatism of the free-form surface”.  However, no structure is provided in this claim to perform the claimed function.  What aspect of the test apparatus generates the claimed computer generated hologram for each free-form surface to be tested?  As it is unclear what structure is encompassed by this claim, the claim is considered to be indefinite.  See MPEP 2173.05(g).
Claim 14 depends on claim 12, and recites that the wavefront generation device comprises “a plane or spherical reference surface with an additional optical unit configured to generate an adapted spherical-astigmatic wavefront”.  Because this is a further limitation of claim 12, this would mean that the wavefront generation device includes, at least, an adaptation element for changing a wavefront into the test wavefront, a plane or spherical reference surface, and an additional optical element configured to generate an adapted spherical-astigmatic wavefront.  Does this mean that there is both an adaptation element for changing a wavefront to the test wavefront, and an additional optical unit for generating an adapted spherical-astigmatic wavefront?  Or is the optical unit in claim 14 supposed to be the same element as the adaptation element in claim 12, as the function the unit performs is practically identical to the function of the adaption element?
Claim 15 recites the limitation “a mathematical reconstruction method” in line 11 of the claim.  In a broadest reasonable interpretation in view of the specification, it is unclear what this particular method is, as no steps appear to be set forth as to how the “mathematical reconstruction method” is performed.  As a result, the metes and bounds of this limitation cannot be ascertained, rendering it indefinite.
Claim 16 recites the limitation "the wavefront differences" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What wavefront differences are being referred to here?  As no wavefront differences are disclosed in claim 15, there is no antecedent basis for “the wavefront differences” here in claim 16.
As for claim 21, the claim recites “further comprising arranging the optical element within an extreme ultraviolet lithography projection lens system comprising a plurality of mirrors”.  However, this claim is indefinite, because it is unclear where in the extreme ultraviolet lithography projection lens system the optical element is meant to be placed.  Can it be placed anywhere in the lens system?  Or does it need to be in a specific location?  Additionally, when is the optical element placed in this lens system?  Is it when it is first formed, as per the first step of claim 15?  Or is it after the element has been corrected as per the last step of claim 15?
As for claim 22, the claim recites “further comprising calibrating the wavefront generation device using an astigmatic reference surface”.  However, this claim is indefinite, because it is unclear when the calibration of the wavefront generation device occurs while the method of claim 15 is performed.  Does it happen before the optical element is formed?  At some other point during the method of claim 15?
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for a wavefront generation device, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
Further regarding claim 1, the claim recites the limitations “a mathematical reconstruction method” and “a given processing method” in step c) of the claim.  However, these limitations appear to lack written description support in the specification.  
	Regarding the mathematical reconstruction method, the specification discloses, in paragraph 051, that the test object wavefront can be reconstructed by a mathematical separation, carried out via known methods.  However, the specification does not give any particulars as to how the mathematical separation is performed – no equations are presented, no specific steps are given.  And the statement of “carried out via known methods” does not appear to be enough to satisfy the description requirement, because it is unclear what these known methods are, and who they are known to.  Are they only methods known to the inventors?  Are they methods known to anyone having ordinary skill in the art?  And when are they known?  At the time of filing?  Are future methods applicable, as long as they are known?  Without the specific steps of the mathematical reconstruction method being set forth by the specification, written description support is lacking.
	The examiner notes that while some mathematical details are given in paragraphs 099-0104 of the specification, these equations are not drawn to determination of the test wavefront, but rather are descriptors of the test object surface.  Additionally, while a mathematical reconstruction method is mentioned in other portions of the specification (paragraphs 060, 069, and 0114), this mere mention of a mathematical reconstruction method is not sufficient to provide support for the claimed limitation.
	Regarding the given processing method limitation, the specification discloses, in paragraph 0114, that the surface of the spherical-astigmatic surface is corrected via a suitable processing method.  However, no details of this processing method appears to be given by the specification, either in this paragraph or elsewhere.  What steps are involved in this process?  Is this process limited to a given or suitable processing method that was known to the inventors at the time of filing?  Or can it be any suitable processing method known to anyone having ordinary skill in the art, either at the time of filing or in the future?  Without the specific steps of the given processing method being set forth by the specification, written description support is lacking. 
	Because of the above, claim 1 is additionally rejected for lacking written description under 35 USC 112(a).
	Claims 2-3 are rejected by virtue of their dependence on claim 1, thereby containing all the limitations of the claim on which they depend.
	Regarding claim 4, the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for a wavefront generation device, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
Further regarding claim 4, the claim recites the limitation “a mathematical reconstruction method” in step c) of the claim.  However, this limitation appears to lack written description support in the specification.  
	Regarding the mathematical reconstruction method, the specification discloses, in paragraph 051, that the test object wavefront can be reconstructed by a mathematical separation, carried out via known methods.  However, the specification does not give any particulars as to how the mathematical separation is performed – no equations are presented, no specific steps are given.  And the statement of “carried out via known methods” does not appear to be enough to satisfy the description requirement, because it is unclear what these known methods are, and who they are known to.  Are they only methods known to the inventors?  Are they methods known to anyone having ordinary skill in the art?  And when are they known?  At the time of filing?  Are future methods applicable, as long as they are known?  Without the specific steps of the mathematical reconstruction method being set forth by the specification, written description support is lacking.
	The examiner further notes that while some mathematical details are given in paragraphs 099-0104 of the specification, these equations are not drawn to determination of the test wavefront, but rather are descriptors of the test object surface.  Additionally, while a mathematical reconstruction method is mentioned in other portions of the specification (paragraphs 060, 069, and 0114) in terms of determining interferogram phases and to also determine the surface form of the surface being measured, this mere mention of a mathematical reconstruction method is not sufficient to provide support for the claimed limitation.
	Because of the above, the limitation in claim 4 is rejected for lacking written description under 35 USC 112(a).
	Claims 5-10 are rejected by virtue of their dependence on at least claim 4, thereby containing all the limitations of the claims on which they depend.
	Further regarding claim 10, the claim states that the wavefront generation device is manufactured in an iterative manufacturing process.  However, when turning to the specification, no iterative manufacturing process for the wavefront generation device appears to be disclosed.  Paragraphs 081-091 disclose an iterative manufacturing process for the free-form surface.  And while paragraph 082-083 discuss the design and production of a Fizeau element, there is no clear connection between the Fizeau element and the wavefront generation device as discussed in this Office action.  Even so, the description in paragraphs 082 and 083 do not appear to disclose an “iterative manufacturing process” for the manufacture of the wavefront generation device, as no iterative steps are set forth for producing the Fizeau element.  As a result, there does not appear to be written description support in the specification for an iterative manufacturing process for the wavefront generation device as claimed. 
	Regarding claim 11, the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for both a wavefront generation device and an processing unit, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
Further regarding claim 11, the claim recites the limitation “a mathematical reconstruction method” in the functional language of the processing unit.  However, this limitation appears to lack written description support in the specification.  
	Regarding the mathematical reconstruction method, the specification discloses, in paragraph 051, that the test object wavefront can be reconstructed by a mathematical separation, carried out via known methods.  However, the specification does not give any particulars as to how the mathematical separation is performed – no equations are presented, no specific steps are given.  And the statement of “carried out via known methods” does not appear to be enough to satisfy the description requirement, because it is unclear what these known methods are, and who they are known to.  Are they only methods known to the inventors?  Are they methods known to anyone having ordinary skill in the art?  And when are they known?  At the time of filing?  Are future methods applicable, as long as they are known?  Without the specific steps of the mathematical reconstruction method being set forth by the specification, written description support is lacking.
	The examiner further notes that while some mathematical details are given in paragraphs 099-0104 of the specification, these equations are not drawn to determination of the test wavefront, but rather are descriptors of the test object surface.  Additionally, while a mathematical reconstruction method is mentioned in other portions of the specification (paragraphs 060, 069, and 0114) in terms of determining interferogram phases and to also determine the surface form of the surface being measured, this mere mention of a mathematical reconstruction method is not sufficient to provide support for the claimed limitation.
	Because of the above, claim 11 is additionally rejected for lacking written description under 35 USC 112(a).
	Claims 12-14 are rejected by virtue of their dependence on at least claim 11, thereby containing all the limitations of the claims on which they depend.
	Regarding claim 14, the claim is further rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for an additional optical unit, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
	Regarding claim 15, the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for a wavefront generation device, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
Further regarding claim 15, the claim recites the limitation “a mathematical reconstruction method” in line 11 of the claim.  However, this limitation appears to lack written description support in the specification.  
	Regarding the mathematical reconstruction method, the specification discloses, in paragraph 051, that the test object wavefront can be reconstructed by a mathematical separation, carried out via known methods.  However, the specification does not give any particulars as to how the mathematical separation is performed – no equations are presented, no specific steps are given.  And the statement of “carried out via known methods” does not appear to be enough to satisfy the description requirement, because it is unclear what these known methods are, and who they are known to.  Are they only methods known to the inventors?  Are they methods known to anyone having ordinary skill in the art?  And when are they known?  At the time of filing?  Are future methods applicable, as long as they are known?  Without the specific steps of the mathematical reconstruction method being set forth by the specification, written description support is lacking.  
	The examiner further notes that while some mathematical details are given in paragraphs 099-0104 of the specification, these equations are not drawn to determination of the test wavefront, but rather are descriptors of the test object surface.  Additionally, while a mathematical reconstruction method is mentioned in other portions of the specification (paragraphs 060, 069, and 0114) in terms of determining interferogram phases and to also determine the surface form of the surface being measured, this mere mention of a mathematical reconstruction method is not sufficient to provide support for the claimed limitation.
	Because of the above, claim 15 is additionally rejected for lacking written description under 35 USC 112(a).
	Claims 16-22 are rejected by virtue of their dependence on at least claim 15, thereby containing all the limitations of the claims on which they depend.
Conclusion
Regarding the above claims, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Accordingly, examination of claims 1-22 under prior art is precluded at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2005/0275849 to Freimann et al. discloses a method of calibrating an interferometer along with a method of manufacturing an optical element using a computer generated hologram (see Fig. 13); US 2008/0316500 to Schulte et al. discloses; methods of testing and manufacturing optical elements; US 2009/0237672 to Doerband et al. discloses a method and apparatus for interferometrically measuring the shape of a test object that can be a free-form surface (see paragraph 0008 and 0076, for instance); and US 2010/0177321 to Hetzler et al. discloses an optical element and method of calibrating a measuring apparatus that uses a wave shaping structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        June 16, 2022